 



Exhibit 10.28.1
ASSUMPTION AGREEMENT
     This Assumption Agreement (“Agreement”) is made this 14th day of December,
2007, by GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation
(together with its successors and assigns “Lender”), WSRH INDIAN WELLS, L.L.C.,
a Delaware limited liability company (“Borrower”), FELCOR ESMERALDA (SPE),
L.L.C., a Delaware limited liability company (“Hotel Owner”), and FELCOR
ESMERALDA LEASING (SPE), L.L.C., a Delaware limited liability company (“Hotel
Operator”).
RECITALS

  A.   Lender made a loan to Borrower in the original principal amount of
EIGHTY-SEVEN MILLION NINE HUNDRED SEVENTY-FIVE THOUSAND AND NO/100THS DOLLARS
($87,975,000.00) (“Loan”), under the terms and provisions set forth in the
following loan documents, all of which are dated as of April 9, 2007, unless
otherwise noted:     1.   Promissory Note (“Original Note”) in the original
principal amount of the Loan, made by Borrower and payable to Lender;     2.  
Deed of Trust and Security Agreement (“Original Security Instrument”), executed
by Borrower, as trustor, for the benefit of Lender, as beneficiary, which
secures the Original Note and other obligations of Borrower and which was
recorded on April 11, 2007, as Instrument No. 2007-0245109, in the Official
Records of Riverside County, California. The land, improvements and other real
property which are subject to the Original Security Instrument are hereinafter
referred to as the “Property” and the equipment, machinery and other personal
property which are subject to the Original Security Instrument are hereinafter
referred to as the “Collateral”;     3.   Assignment of Leases and Rents
(“Original Assignment of Rents”), executed by Borrower, for the benefit of
Lender, which was recorded on April 11, 2007, as Instrument No. 2007-0245110, in
the Official Records of Riverside County, California;     4.   Loan Agreement
(“Original Loan Agreement”) executed by Borrower and Lender;     5.   Cash
Management Agreement (“Original Cash Management Agreement”) executed by Borrower
and Lender;     6.   Collateral Assignment of Interest Rate Cap Agreement
(“Original Collateral Assignment of Interest Rate Cap Agreement”) executed by
Borrower and Lender, and acknowledged by Natixis Financial Products, Inc.;    
7.   Environmental Indemnity Agreement (“Original Environmental Indemnity”)
executed by Borrower in favor of Lender;     8.   Operations and Maintenance
Agreement (“Original O & M Agreement”) executed by Borrower in favor of Lender;
    9.   Subordination, Non-Disturbance and Attornment Agreement (“Original
SNDA”) by and among Borrower, Lender and Renaissance Hotel Management Company,
LLC, a Delaware limited liability company (“Manager”);     10.   Uniform
Commercial Code — Financing Statement — Form UCC-1 naming Borrower as debtor and
Lender as secured party (filed with the Delaware Secretary of State); and

 



--------------------------------------------------------------------------------



 



  11.   Uniform Commercial Code — Financing Statement — Form UCC-1 naming
Borrower as debtor and Lender as secured party (recorded in the Official Records
of Riverside County, California).         The above documents and any other
“Loan Documents” (as defined in the Original Loan Agreement, including, in each
case, any prior amendments thereto), are hereinafter collectively defined as the
“Original Loan Documents”.     B.   As of December 14, 2007:     1.   The
principal balance outstanding under the Note was EIGHTY-SEVEN MILLION NINE
HUNDRED SEVENTY-FIVE THOUSAND AND 00/100THS DOLLARS ($87,975,000.00);     2.  
Accrued interest on the Note has been paid through November 30, 2007;     3.  
Accrued but unpaid interest on the Note was Two Hundred Thirty-Two Thousand Six
Hundred Forty-Five and no/100ths Dollars ($232,645.00);     4.   The balance of
the Debt Service Reserve Account (as defined in the Original Loan Agreement) is
$1,203,091.30;     C.   Contemporaneously with the execution and delivery of
this Agreement, Borrower has sold and conveyed the Property and the Collateral
to Hotel Owner.     D.   Contemporaneously with the execution and delivery of
this Agreement, Hotel Owner has leased the Property to Hotel Operator.     E.  
Contemporaneously with the execution and delivery of this Agreement, in
connection with Hotel Owner’s purchase of the Property and the Collateral from
Borrower, Hotel Owner and Hotel Operator have entered into the following
documents, each dated as of the date hereof:     1.   Amended and Restated
Promissory Note (“Note”) in the original principal amount of the Loan, made by
Hotel Owner and Hotel Operator and payable to Lender;     2.   Amended and
Restated Deed of Trust, Security Agreement and Fixture Filing (“Security
Instrument”), executed by Hotel Owner and Hotel Operator, as trustors, for the
benefit of Lender, as beneficiary, which secures the Note and other obligations
of Hotel Owner and Hotel Operator, and which will be recorded in the Official
Records of Riverside County, California. The Property and Collateral that are
subject to the Original Security Instrument are also subject to the Security
Instrument;     3.   Amended and Restated Assignment of Leases and Rents
(“Assignment of Rents”), executed by Hotel Owner and Hotel Operator, for the
benefit of Lender, which will be recorded in the Official Records of Riverside
County, California;     4.   Amended and Restated Loan Agreement (“Loan
Agreement”) executed by Hotel Owner, Hotel Operator and Lender;     5.   Amended
and Restated Cash Management Agreement (“Cash Management Agreement”) executed by
Hotel Owner, Hotel Operator and Lender;     6.   Amended and Restated Collateral
Assignment of Interest Rate Cap Agreement (“Collateral Assignment of Interest
Rate Cap Agreement”) executed by Hotel Owner, Hotel Operator and Lender, and
acknowledged by Natixis Financial Products, Inc.;     7.   Amended and Restated
Environmental Indemnity Agreement (“Environmental Indemnity”) executed by Hotel
Owner and Hotel Operator in favor of Lender;

2



--------------------------------------------------------------------------------



 



  8.   Amended and Restated Operations and Maintenance Agreement (“O & M
Agreement”) executed by Hotel Owner and Hotel Operator in favor of Lender;    
9.   Amended and Restated Subordination, Non-Disturbance and Attornment
Agreement (“SNDA”) by and among Hotel Owner, Hotel Operator, Lender and Manager;
    10.   Operating Lease Subordination Agreement; Acknowledgment of Lease
Assignment, Estoppel and Attornment by and among Hotel Owner, Hotel Operator and
Lender;     11.   Uniform Commercial Code — Financing Statement — Form UCC-1
naming Hotel Owner as debtor and Lender as secured party (which will be filed
with the Delaware Secretary of State);     12.   Uniform Commercial Code —
Financing Statement — Form UCC-1 naming Hotel Operator as debtor and Lender as
secured party (which will be filed with the Delaware Secretary of State);    
13.   Uniform Commercial Code — Financing Statement — Form UCC-1 naming Hotel
Owner as debtor and Lender as secured party (which will be recorded in the
Official Records of Riverside County, California); and     14.   Uniform
Commercial Code — Financing Statement — Form UCC-1 naming Hotel Operator as
debtor and Lender as secured party (which will be recorded in the Official
Records of Riverside County, California).         The above documents and any
other Loan Documents (as defined in the Loan Agreement, including, in each case,
any prior amendments thereto, together with this Agreement are hereinafter
collectively defined as the “Loan Documents”.

NOW THEREFORE, FOR VALUABLE CONSIDERATION, including, without limitation, the
mutual covenants and promises contained herein, the parties agree as follows:

  1.   Incorporation. The foregoing recitals are incorporated herein by this
reference.     2.   Conditions Precedent. The following are conditions precedent
to Lender’s obligations under this Agreement:

  a.   The irrevocable commitment of First American Title Insurance Company
(“Title Company”) to issue a 1992 (WITHOUT AMENDMENT OR REVISION) ALTA Loan
Policy of Title Insurance in form and substance acceptable to Lender insuring
Lender that the Security Instrument constitutes a first and prior lien upon the
Property, subject only to those matters expressly approved by Lender in writing;
    b.   Receipt and approval by Lender of: (i) the executed original of this
Agreement; (ii) an executed original of a Memorandum of Assumption Agreement in
the form attached hereto as Exhibit A and otherwise in form and substance
acceptable to Lender (“Memorandum of Assumption Agreement”); and (iii) any other
documents and agreements which are required pursuant to this Agreement, in form
and content acceptable to Lender;     c.   Recordation in the Official Records
of the County where the Property is located of the Memorandum of Assumption
Agreement, together with such other documents and agreements, if any, required
pursuant to this Agreement or which Lender has requested to be recorded or
filed;     d.   Hotel Owner’s, Hotel Operator’s and Manager’s execution and
delivery to Lender of the Loan Documents to which they are a party, in proper
form for filing in the appropriate jurisdictions as determined by Lender;

3



--------------------------------------------------------------------------------



 



  e.   Delivery to Lender of such resolutions or certificates as Lender may
require, in form and content acceptable to Lender, authorizing the assumption of
the Loan and executed by the appropriate persons and/or entities on behalf of
Hotel Owner and Hotel Operator;     f.   Delivery to Lender of such resolutions
or certificates as Lender may require, in form and content acceptable to Lender,
authorizing the sale of the Property, the Collateral and the Loan, and executed
by the appropriate persons and/or entities on behalf of Borrower;     g.   No
default shall have occurred and be continuing under the Original Loan Documents
or the Loan Documents;     h.   The representations and warranties contained
herein are true and correct;     i.   Receipt by Lender of a copy of Hotel
Owner’s casualty insurance policy and comprehensive liability insurance policy
with respect to the Property, each in form and amount satisfactory to Lender
together with evidence that all other insurance required by the Loan Documents
is in effect;     j.   Receipt by Lender of a copy of the deed by which title to
the Property will be conveyed to Hotel Owner (which deed shall be recorded in
the Official Records of Riverside County, California on the date hereof), the
bill of sale by which the personal property will be transferred, and the
purchase and sale agreement documenting the sale of the Property to Hotel Owner;
    k.   Receipt by Lender of an executed Form W-9 for Hotel Owner and Hotel
Operator;     l.   Receipt by Lender of an operating lease by and between Hotel
Owner and Hotel Operator, whereby Hotel Owner will lease the Property to Hotel
Operator, in form and substance acceptable to Lender;     m.   Receipt by Lender
of assignments of any parking management agreement, property management
agreement, licenses and permits, to the extent assignable, all in form and
substance satisfactory to Lender in Lender’s discretion;     n.   Lender shall
have received from counsel satisfactory to Lender, legal opinions in form and
substance satisfactory to Lender in Lender’s discretion. All such legal opinions
will be addressed to Lender, dated as of the date hereof, and in form and
substance satisfactory to Lender and Lender’s counsel;     o   . Receipt by
Lender of organizational documents of Hotel Owner, Hotel Operator, and such
direct and indirect owners of Hotel Owner and Hotel Operator as Lender may
reasonably determine, all in form and substance satisfactory to Lender in
Lender’s discretion;     p.   Execution and delivery to Lender of any other
documents and agreements which are required pursuant to this Agreement, in form
and content acceptable to Lender; and     q.   Reimbursement to Lender of
Lender’s costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, title insurance
costs, escrow and recording fees, attorneys’ fees, appraisal, engineers’ and
inspection fees and documentation costs and charges, whether such services are
furnished by Lender’s employees, agents or independent contractors
(collectively, the “Third Party Costs”), by Borrower, Hotel Owner and Hotel
Operator.

  3.   Effective Date. The effective date of this Agreement shall be the date
the Memorandum of Assumption Agreement is recorded in the Official Records of
the County where the Property is located (“Effective Date”).

4



--------------------------------------------------------------------------------



 



  4.   Assumption. Borrower hereby assigns to Hotel Owner and Hotel Operator the
Debt (as defined in the Original Loan Documents) and the Original Loan
Documents, and Hotel Owner and Hotel Operator hereby accept the foregoing
assignments and hereby assume and agree to pay when due all sums due or to
become due or owing under the Original Note, the Original Security Instrument
and the other Original Loan Documents and shall hereafter faithfully perform all
of Borrower’s obligations under and be bound by all of the provisions of the
Loan Documents and assume all liabilities of Borrower under the Original Loan
Documents as if Hotel Owner and Hotel Operator were original signatories
thereto. The execution of this Agreement by Hotel Owner and Hotel Operator shall
be deemed its execution of the Original Note, the Original Security Instrument
and the other Original Loan Documents. Hotel Owner and Hotel Operator
acknowledge and agree that any breach of any representations, warranties,
covenants or other obligations by Borrower under the Original Loan Documents or
this Agreement shall be deemed a breach of such representations, warranties,
covenants or other obligations by Hotel Owner and Hotel Operator under the Loan
Documents and shall constitute a default thereunder and hereunder, subject to
any cure rights, if any, permitted therein. Notwithstanding any of the
provisions in this Section to the contrary, this Section shall not limit,
restrict, impair, terminate, revoke or otherwise affect any rights or remedies
Hotel Owner or Hotel Operator may have against Borrower pursuant to that certain
Sale and Purchase Agreement For Sale and Purchase of Renaissance Esmeralda
Hotel, dated as of November 8, 2007, by and between Borrower and FelCor Lodging
Limited Partnership.     5.   No Release of Borrower. Lender hereby releases (on
the Effective Date) Borrower from liability under the Original Loan Documents
(but not this Agreement); provided, however, that the Borrower hereby
acknowledges and agrees that Borrower is expressly not released from, and
nothing contained herein is intended to limit, impair, terminate or revoke any
of Borrower’s obligations with respect to any matters set forth in the Original
Loan Documents to the extent the same arise out of or in connection with any act
or omission occurring before the Effective Date (the “Retained Obligations”),
and that such Retained Obligations shall continue in full force and effect in
accordance with the terms and provisions thereof and hereof. Except as expressly
provided in this Agreement or in the Original Loan Documents, Lender has not
waived any right of Lender or obligation of Borrower under the Original Loan
Documents, and, except as set forth in this Agreement or in the Loan Documents,
Lender has not agreed to any modification or extension of any provision of any
of the Original Loan Documents. The Retained Obligations shall not be discharged
or reduced by any extension, amendment, renewal or modification to, the Original
Note, the Original Security Instrument or any other Original Loan Documents,
including, without limitation, changes to the terms of repayment thereof,
modifications, extensions or renewals of repayment dates, releases or
subordinations of security in whole or in part, changes in the interest rate or
advances of additional funds by Lender in its discretion for purposes related to
those set forth in the Original Loan Documents; provided further that nothing
contained in this Agreement shall limit, restrict, impair, terminate or affect
Borrower’s rights under Section 9.4 of the Original Loan Agreement.         From
time to time without first requiring performance on the part of Hotel Owner or
Hotel Operator, Lender may look to and require performance by Borrower of all
obligations on the part of Borrower to be performed pursuant to any of the
Original Loan Documents which obligations arose or accrued prior to the
Effective Date. Except as set forth in the Original Loan Documents, Borrower
waives all presentments, demands for performance, notices of nonperformance,
protests, notices of protest and notices of dishonor of all or any part of the
indebtedness now existing or hereafter arising under the Original Loan
Documents.     6.   Representations and Warranties.

  a.   Assignment. Borrower, Hotel Owner and Hotel Operator each hereby
represents and warrants to Lender that, concurrently with the execution and
delivery of this Agreement, Borrower has transferred and assigned all of
Borrower’s right, title and interest in and to:

  i.   The Property, including but not limited to all reciprocal easement
agreements, operating agreements, and declarations of conditions, covenants and
restrictions related to the Property to Hotel Owner and the Collateral to Hotel
Owner;     ii.   The Original Loan Documents to Hotel Owner and Hotel Operator;

5



--------------------------------------------------------------------------------



 



  iii.   All leases related to the Property or the Collateral to Hotel Owner;  
  iv.   All prepaid rents and security deposits, if any, held by Borrower in
connection with leases of any part of the Property or the Collateral to Hotel
Owner; and     v.   All funds, if any, deposited in impound accounts held by or
for the benefit of Lender pursuant to the terms of the Original Loan Documents
to Hotel Owner and Hotel Operator.

      Borrower, Hotel Owner and Hotel Operator each hereby further represents
and warrants to Lender, each as to themselves only, that no consent to the
transfer of the Property and the Collateral to Hotel Owner and Hotel Operator is
required under any agreement to which Borrower, Hotel Owner or Hotel Operator is
a party, including, without limitation, under any lease, operating agreement,
mortgage or security instrument (other than the Original Loan Documents), or if
such consent is required, that the parties have obtained all such consents.

  b.   No Defaults.

(i) Borrower hereby represents and warrants, to its actual knowledge, that no
default, event of default, breach or failure of condition has occurred, or would
exist with notice or the lapse of time or both, under any of the Original Loan
Documents, and to Borrower’s actual knowledge all representations and warranties
of Borrower in the Original Loan Documents and this Agreement are true and
correct.
(ii) Hotel Owner and Hotel Operator each hereby represents and warrants, to its
actual knowledge, that no default, event of default, breach or failure of
condition has occurred, or would exist with notice or the lapse of time or both,
under any of the Loan Documents or this Agreement, and to Hotel Owner’s and
Hotel Operator’s actual knowledge all representations and warranties in the Loan
Documents and this Agreement are true and correct.

  c.   Loan Documents. Hotel Owner and Hotel Operator represent and warrant to
Lender that Hotel Owner and Hotel Operator have actual knowledge of all terms
and conditions of the Original Loan Documents, and agree that Lender has no
obligation or duty to provide any information to Hotel Owner or Hotel Operator
regarding the terms and conditions of the Original Loan Documents. Hotel Owner
and Hotel Operator further understand and acknowledge that, except as expressly
provided in a writing executed by Lender, Lender has not waived any right of
Lender or obligation of Borrower under the Original Loan Documents, or Hotel
Owner or Hotel Operator under the Loan Documents, and, except as set forth in
the Loan Documents, Lender has not agreed to any modification of any provision
of any Original Loan Document or to any extension of the Loan.

  7.   Hazardous Materials; CCP Section 726.5; Section 736. Hotel Owner, Hotel
Operator, Borrower and Lender agree that: (i) this Section is intended as
Lender’s written request for information (and Hotel Owner’s and Hotel Operator’s
and Borrower’s response) concerning the environmental condition of the real
property security under the terms of California Code of Civil Procedure
Section 726.5; (ii) each representation and/or covenant in this Agreement or any
Original Loan Document (together with any indemnity applicable to a breach of
any such representation and/or covenant) with respect to the environmental
condition of the real property security is intended by Lender and Borrower to be
an “environmental provision” for purposes of California Code of Civil Procedure
Section 736; and (iii) each representation and/or covenant in this Agreement or
any other Loan Document (together with any indemnity applicable to a breach of
any such representation and/or covenant) with respect to the environmental
condition of the real property security is intended by Lender, Hotel Owner and
Hotel Operator to be an “environmental provision” for purposes of California
Code of Civil Procedure Section 736.

6



--------------------------------------------------------------------------------



 



  8.   Multiple Parties. If more than one person or entity has signed this
Agreement as Hotel Owner, Hotel Operator or Borrower, then all references in
this Agreement to Hotel Owner, Hotel Operator or Borrower shall mean each and
all of the persons so signing, as applicable. The liability of all persons and
entities signing shall be joint and several with all others similarly liable.  
  9.   Confirmation of Security Interest. Nothing contained herein shall affect
or be construed to affect any lien, charge or encumbrance created by any
Original Loan Document or the priority of that lien, charge or encumbrance. All
assignments and transfers by Borrower to Hotel Owner and Hotel Operator are
subject to any security interests held by Lender.     10.   Release and Covenant
Not to Sue. Borrower hereby releases and forever discharges Lender, any trustee
of the Loan, any servicer of the Loan, each of their respective predecessors in
interest and successors and assigns, together with the officers, directors,
partners, employees, investors, certificate holders and agents of each of the
foregoing (collectively the “Lender Parties”), from all debts, accountings,
bonds, warranties, representations, covenants, promises, contracts,
controversies, agreements, claims, damages, judgments, executions, actions,
inactions, liabilities demands or causes of action of any nature, at law or in
equity, known or reasonably ascertainable, which Borrower now has by reason of
any cause, matter, or thing that occurred or existed prior to the date of this
Agreement to the extent arising out of or relating to: (a) the Loan, including,
without limitation, its funding, administration and servicing; (b) the Original
Loan Documents; (c) the Property; (d) any reserve funds held by Lender or any
servicers of the Loan; or (e) the sale, conveyance, assignment and transfer of
the Property. Borrower covenants and agrees never to institute or cause to be
instituted or continue prosecution of any suit or other form of action or
proceeding of any kind or nature whatsoever against any of the Lender Parties by
reason of or in connection with any of the foregoing matters, claims or causes
of action.     11.   Integration; Interpretation. The Loan Documents, including
this Agreement, contain or expressly incorporate by reference the entire
agreement of the parties with respect to the matters contemplated herein and
supersede all prior negotiations. The Loan Documents shall not be modified
except by written instrument executed by Lender, Hotel Owner and Hotel Operator.
Any reference in any of the Loan Documents to the Property or the Collateral
shall include all or any parts of the Property or the Collateral.     12.  
Successors and Assigns. This Agreement is binding upon and shall inure to the
benefit of the heirs, successors and assigns of the parties but subject to all
prohibitions of transfers contained in any Loan Document.     13.   Attorneys’
Fees; Enforcement. If any attorney is engaged by Lender to enforce, construe or
defend any provision of this Agreement, or as a consequence of any default under
or breach of this Agreement, with or without the filing of any legal action or
proceeding, Hotel Owner and Hotel Operator shall be jointly and severally
liable, and shall pay to Lender, upon demand, the amount of all attorneys’ fees
and costs reasonably incurred by Lender in connection therewith, together with
interest thereon from the date of such demand at the rate of interest applicable
to the principal balance of the Note as specified therein.     14.   Right of
Transfer of Property. The parties acknowledge that Section 5.2.10 of the
Original Loan Agreement provides that Lender shall consent to the voluntary sale
or exchange of all of the Property, all subject, however, to the terms and
conditions set forth therein. The parties agree that this Agreement and the
actions to be taken as contemplated herein shall constitute such consent.    
15.   Miscellaneous. This Agreement shall be governed and interpreted in
accordance with the laws of the jurisdictions specified in the Loan Documents as
governing the Loan Documents. In any action brought or arising out of this
Agreement, Borrower, Hotel Owner and Hotel Operator, and members of them, hereby
consent to the jurisdiction of any state or federal court having proper venue as
specified in the Original Loan Documents and the Loan Documents and also consent
to the service of process by any means authorized by the law of such
jurisdictions. Except as expressly provided otherwise herein, all terms used
herein shall have the meaning given to them in the other Loan Documents. Time is
of the essence of each term of the Loan Documents, including this Agreement. If
any provision of this Agreement or any of the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid, illegal or

7



--------------------------------------------------------------------------------



 



      unenforceable, that portion shall be deemed severed therefrom and the
remaining parts shall remain in full force as though the invalid, illegal, or
unenforceable portion had been a part thereof.     16.   WAIVER OF RIGHT TO
TRIAL BY JURY. BORROWER, HOTEL OWNER, HOTEL OPERATOR AND LENDER HEREBY AGREE NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY AND WAIVE ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR
THE ORIGINAL LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF THE RIGHT TO TRIAL BY JURY IS GIVEN,
KNOWINGLY AND VOLUNTARILY BY BORROWER, HOTEL OWNER, HOTEL OPERATOR AND LENDER
AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO
WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. BORROWER, HOTEL
OWNER, HOTEL OPERATOR AND LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF
THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE
OTHER WAIVING PARTY.     17.   Counterparts. This Agreement may be executed in
any number of counterparts, each of which when executed and delivered will be
deemed an original and all of which taken together will be deemed to be one and
the same instrument.     18.   Exculpation. Borrower’s limitation on liability
as set forth in Section 9.4 of the Original Loan Agreement is hereby
incorporated into this Agreement by reference as though set forth herein. Hotel
Owner’s and Hotel Operator’s limitation on liability as set forth in Section 9.4
of the Loan Agreement is hereby incorporated into this Agreement by reference as
though set forth herein.

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower, Hotel Owner, Hotel Operator and Lender have caused
this Agreement to be duly executed as of the date first above written.
“LENDER”
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.,
a Delaware corporation

             
By:
  /s/ John M. Burke               Print Name:   John M. Burke    
 
           
Title:
      Managing Director              

“HOTEL OWNER”
FELCOR ESMERALDA (SPE), L.L.C.,
a Delaware limited liability company

         
By:
  /s/ Charles N. Nye    
 
       
Name:
  Charles N. Nye    
 
       
Title:
  Vice President    
 
 
 
   

“HOTEL OPERATOR”
FELCOR ESMERALDA LEASING (SPE), L.L.C.,
a Delaware limited liability company

         
By:
  /s/ Charles N. Nye    
 
       
Name:
  Charles N. Nye    
 
       
Title:
  Vice President    
 
 
 
   

[Signatures continued on next page]

9



--------------------------------------------------------------------------------



 



“BORROWER”
WSRH INDIAN WELLS, L.L.C.,
a Delaware limited liability company

                                  By:   WSRH Indian Wells Mezz, L.L.C.,
        a Delaware limited liability company
        Its Sole Member    
 
                                    By:   WSRH Holdings, LLC,
            a Delaware limited liability company
            Its Sole Member    
 
                                        By:   Walton Acquisition REOC Holdings
IV, LLC,
                a Delaware limited liability company
                Member    
 
                                            By:   Walton Street Real Estate Fund
IV, L.P.,
                    a Delaware limited partnership
                    Its Managing Member    
 
                                                By:   Walton Street Managers IV,
L.P.,
                        a Delaware limited partnership
                        Its General Partner    
 
                                                    By:   WSC Managers IV, Inc.,
                            a Delaware corporation
                            Its General Partner    
 
                               
 
                      By:   /s/ Thomas Bennett    
 
                               
 
                      Name:   Thomas Bennett    
 
                               
 
                      Title:   Vice President
 
   

10



--------------------------------------------------------------------------------



 



Exhibit A
Recording Requested by
and when recorded return to:
Sidley Austin LLP
One South Dearborn Street
Chicago, Illinois 60603
Attention: Charles E. Schrank
MEMORANDUM OF ASSUMPTION AGREEMENT
FELCOR ESMERALDA (SPE), L.L.C., a Delaware limited liability company (“Hotel
Owner”), with a mailing address at c/o FelCor Lodging Trust Incorporated, 545 E.
John Carpenter Freeway, Suite 1300, Irving, Texas 75062, FELCOR ESMERALDA
LEASING (SPE), L.L.C., a Delaware limited liability company (“Hotel Operator”),
with a mailing address at c/o FelCor Lodging Trust Incorporated, 545 E. John
Carpenter Freeway, Suite 1300, Irving, Texas 75062, WSRH INDIAN WELLS, L.L.C., a
Delaware limited liability company (“Borrower”), with a mailing address at c/o
Walton Street Capital, L.L.C., 900 North Michigan, Suite 1900, Chicago, Illinois
60611, and GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation
(together with its successors and assigns “Lender”), with a mailing address at
600 Steamboat Road, Greenwich, Connecticut 06830, are parties to that certain
ASSUMPTION AGREEMENT dated of even date herewith (“Assumption Agreement”). The
undersigned parties agree that all obligations under that certain Loan Agreement
(“Loan Agreement”) and Promissory Note (“Note”) dated April 9, 2007, in the
original principal amount of EIGHTY-SEVEN MILLION NINE HUNDRED SEVENTY-FIVE
THOUSAND AND NO/100THS DOLLARS ($87,975,000.00), secured by that certain Deed of
Trust and Security Agreement (“Security Instrument”) recorded on April 11, 2007,
as Instrument No. 2007-0245109, in the Official Records of Riverside County,
California, and all other Original Loan Documents (as defined in the Assumption
Agreement), have been assumed by Hotel Owner and Hotel Operator upon the terms
and conditions set forth in the Assumption Agreement. The Assumption Agreement
is by this reference incorporated herein and made a part hereof. This Memorandum
of Assumption Agreement may be executed in any number of counterparts, each of
which when executed and delivered will be deemed an original and all of which
taken together will be deemed to be one and the same instrument.
Dated: December                     , 2007

11



--------------------------------------------------------------------------------



 



“LENDER”
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.,
a Delaware corporation

             
By:
                      Print Name:        
 
           
Title:
                     

ACKNOWLEDGMENTS

             
STATE OF
    )      
 
    )     s.s.:
COUNTY OF
    )      

     On December                     , 2007, before me,
                                         , personally appeared
                                        , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity(ies) upon behalf of which the person(s) acted, executed the instrument.
     Witness my hand and official seal.
                                        

12



--------------------------------------------------------------------------------



 



“HOTEL OWNER”
FELCOR ESMERALDA (SPE), L.L.C.,
a Delaware limited liability company

             
By:
                      Print Name:        
 
           
Title:
                     

ACKNOWLEDGMENTS

             
STATE OF
    )      
 
    )     s.s.:
COUNTY OF
    )      

     On December                     , 2007, before me,
                                        , personally appeared
                                        , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity(ies) upon behalf of which the person(s) acted, executed the instrument.
     Witness my hand and official seal.
                                        

13



--------------------------------------------------------------------------------



 



“HOTEL OPERATOR”
FELCOR ESMERALDA LEASING (SPE), L.L.C.,
a Delaware limited liability company

             
By:
                      Print Name:        
 
           
Title:
                     

ACKNOWLEDGMENTS

             
STATE OF
    )      
 
    )     s.s.:
COUNTY OF
    )      

     On December                     , 2007, before me,
                                        , personally appeared
                                        , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity(ies) upon behalf of which the person(s) acted, executed the instrument.
     Witness my hand and official seal.
                                        

14



--------------------------------------------------------------------------------



 



“BORROWER”
WSRH INDIAN WELLS, L.L.C.,
a Delaware limited liability company

                                  By:   WSRH Indian Wells Mezz, L.L.C.,
        a Delaware limited liability company
        Its Sole Member    
 
                                    By:   WSRH Holdings, LLC,
            a Delaware limited liability company
            Its Sole Member    
 
                                        By:   Walton Acquisition REOC Holdings
IV, LLC,
                a Delaware limited liability company
                Member    
 
                                            By:   Walton Street Real Estate Fund
IV, L.P.,
                    a Delaware limited partnership
                    Its Managing Member    
 
                                                By:   Walton Street Managers IV,
L.P.,
                        a Delaware limited partnership
                        Its General Partner    
 
                                                    By:   WSC Managers IV, Inc.,
                            a Delaware corporation
                            Its General Partner    
 
                               
 
                      By:        
 
                               
 
                      Name:        
 
                               
 
                      Title:        
 
                         
 
   

ACKNOWLEDGMENTS

             
STATE OF
    )      
 
    )     s.s.:
COUNTY OF
    )      

     On December                     , 2007, before me,
                                        , personally appeared
                                        , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person(s) whose name(s)
is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity(ies) upon behalf of which the person(s) acted, executed the instrument.
     Witness my hand and official seal.
___________________________

15